Citation Nr: 1120332	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-33 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1959 to August 1963 and from November 1963 to November 1981.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision in which the RO denied the Veteran's claim for service connection for type II diabetes mellitus.  In March 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2009.

In April 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) in Washington, D.C.; a transcript of that hearing is of record.  At the hearing, the Veteran's representative submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).

The Board notes that, while the Veteran previously was represented by the Virginia Department of Veterans Services, in April 2011, the Veteran granted a power-of-attorney in favor of the American Legion with regard to the claim on appeal.  The Veteran's current representative has submitted written argument on his behalf and represented him at his hearing.  The Board recognizes the change in representation.

For the reason expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran when further action, on his part, is required. 






REMAND

The Board's review of the claims file reveals that further RO action on the claim on appeal is warranted.

In connection with his claim on appeal, the Veteran has asserted that he was exposed to herbicides while serving on the USS Conquest during service in the Republic of Vietnam.  He also argues that he disembarked the ship on several occasions onto the shore of Vietnam.

Evidence of record reflects that the Veteran served on the USS Conquest from February 26, 1967 to July 9, 1968.  

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).  A veteran must actually set foot within the land borders of Vietnam, to include the contiguous waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97.

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including type II diabetes mellitus, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for a Vietnam veteran (presumed exposed to Agent Orange) or, alternatively, a veteran without Vietnam service but with competent evidence of herbicide exposure, who develops one of the identified diseases.  

In support of his claim, the Veteran submitted a spray report from the Joint Services Environmental Support Group (JSESG), which the RO sent to the Joint Services Records Research Center (JSRRC) for verification.  In its request, the RO noted that the Veteran "never claimed going ashore [in Vietnam]."  Despite this mischaracterization of the Veteran's assertions, the JSRRC provided information regarding the Veteran's claim of disembarking on the shore of Vietnam.  The JSRRC noted that command histories, deck logs, and muster rolls/personnel diaries were the only administrative records produced by commissioned U.S. Navy ships during the Vietnam war that were permanently retained, and these records did not normally annotate individuals arriving or going ashore on a routine basis.  The JSRRC also noted that deck logs did not normally list the destinations of these aircraft and vessels.  For these reasons, the JSRRC recommended that the RO find information regarding the duties and assignments requiring the Veteran to go ashore in Vietnam in the Veteran's Official Military Personnel File (OMPF).  The Veteran's OMPF is not of record, and there is no evidence that the RO made any attempt to obtain it.

While the evidence of record reflects that the RO properly developed the Veteran's assertion that the USS Conquest was directly sprayed with herbicides, to include Agent Orange, the RO did not adequately develop the Veteran's other contention that he went ashore on several occasions.  Hence, further RO action on this claim is warranted.

On remand, the RO should obtain the Veteran's OMPF from the National Personnel Record Center (NPRC) or any other appropriate facility.

While this matter is on remand, to ensure that all due process requirements are met, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's readjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim (to include, for the sake of efficiency, evidence submitted during the April 2011 Board hearing, notwithstanding the waiver of initial RO consideration of the evidence).

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the appellant responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  The RO should contact the NPRC and/or any other relevant facility to request the Veteran's complete OMPF.  If any department refers the RO to a more appropriate facility in which to obtain the above-noted information, the RO should contact such facility.  All requests and responses received should be associated with the claims file.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for type II diabetes mellitus, claimed as due to herbicide exposure.  The RO should adjudicate the claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the RO's last adjudication of the claim) and legal authority.

6.  If the benefit sought on appeal remains denied, the RO must furnish to the appellant and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


